                 Case 5:19-cv-03246-EJD Document 14 Filed 09/01/21 Page 1 of 4




 1 DAVID A. HUBBERT
   Acting Assistant Attorney General
 2
   AMY MATCHISON (CABN 217022)
 3 M. BLAIR HLINKA (NCBN 49293)
   TY HALASZ (COBN51932)
 4 Trial Attorneys

 5 United States Department of Justice, Tax Division
   P.O. Box 683, Ben Franklin Station
 6 Washington, D.C. 20044
   Telephone: (202) 307-6422 (MATCHISON)
 7                (202) 307-6483 (HLINKA)
                  (202) 307-6484 (HALASZ)
 8 Fax:           (202) 307-0054
   E-mail:        Amy.T.Matchison@usdoj.gov
 9                M.Blair.Hlinka@usdoj.gov
                  Ty.Halasz@usdoj.gov
10                Western.Taxcivil@usdoj.gov
11
     Counsel for United States of America
12
                                UNITED STATES DISTRICT COURT FOR THE
13                                NORTHERN DISTRICT OF CALIFORNIA

14
      UNITED STATES OF AMERICA,              )               Case No. 5:19-cv-03246-EJD
15                                           )
               Plaintiff,                    )               STIPULATION AND [PROPOSED]
16                                           )               ORDER TO AMEND CASE
               v.                            )               MANAGEMENT ORDER
17                                           )
      FRANCIS BURGA and                      )
18    FRANCIS BURGA AS                       )
      THE ADMINISTRATOR OF THE ESTATE )
19    OF MARGELUS BURGA,                     )
                                             )
20             Defendants.                   )
      _______________________________________)
21

22          Pursuant to Civil Local Rule 6-2, the United States of America and Defendants Francis Burga

23 and Francis Burga as the Administrator of the Estate of Margelus Burga, through undersigned counsel of

24 record, stipulate as follows and respectfully request an order pursuant to this stipulation for an extension

25 of time in which to complete discovery, a modification of the expert witness deadlines, and to continue

26 all corresponding deadlines in the Case Management Order:

27          1.       The United States filed its Complaint on June 10, 2019. (Docket No. 1). Ms. Burga

28 timely answered on December 27, 2019. (Docket Nos. 23 and 24).

     STIPULATION AND [PROPOSED] ORDER TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 5:19-CV-03246-EJD              1
                 Case 5:19-cv-03246-EJD Document 14 Filed 09/01/21 Page 2 of 4




 1          2.       On April 20, 2020 (Docket No. 11), the Court entered the Case Management Order and

 2 set the following case deadlines:

 3   EVENT                                                   DEADLINE
     Joint Trial Setting Conference Statement                November 22, 2021
 4   Trial Setting Conference                                11:00 a.m. on December 2, 2021
 5   Fact Discovery Cutoff                                   December 31, 2021
     Designation of Opening Experts with Reports             October 29, 2021
 6   Designation of Rebuttal Experts with Reports            November 12, 2021
     Expert Discovery Cutoff                                 December 31, 2021
 7   Deadline for Filing Dispositive Motions                 January 28, 2022
 8   Hearing on Anticipated Dispositive Motion(s)            9:00 a.m. on March 10, 2022

 9          3.       On August 5, 2020, Ms. Burga served requests for production, and interrogatories on the

10 United States. The United States served its responses and produced responsive documents on October 5,

11 2020.

12          4.       The United States propounded requests for production to Ms. Burga, in both of her

13 capacities, on August 25, 2020. Ms. Burga served her responses to the production requests and

14 responsive documents on November 30, 2020.

15          5.       In late November and December 2020, Ms. Burga sent executed instructions to four

16 Swiss banks at which some of the accounts identified in the Complaint were held: Credit Suisse,

17 PostFinance, Graubundner Kantonalbank, and UBS. Before each of these banks could produce bank

18 account records however, additional information was required. Ms. Burga is in the process of providing

19 the required additional information. It is unknown how long it will take for the Swiss banks to provide

20 the requested records.

21          6.       In January 2021, the United States transmitted additional information requests to

22 Raiffeisen Bank, another Swiss bank at which some of the accounts identified in the Complaint were

23 held. Counsel for the bank has indicated that it will respond to the United States’ requests, but that

24 additional time is needed, in part because of the need for translation services and due to the availability

25 of current and former bank staff.

26          7.       The parties would like the benefit of the Swiss bank account information before

27 conducting some of the witness depositions in this case.

28

     STIPULATION AND [PROPOSED] ORDER TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 5:19-CV-03246-EJD              2
                Case 5:19-cv-03246-EJD Document 14 Filed 09/01/21 Page 3 of 4




 1         8.       Accordingly, the parties seek to amend the Case Management Order to enlarge the

 2 discovery period by three months, modify the expert witness deadlines to occur after the close of fact

 3 discovery and continue all corresponding deadlines, including the dispositive motion deadline and trial

 4 related dates accordingly. The parties seek this amendment of the Case Management Order not for

 5 purposes of delay, but rather to allow sufficient time to conduct all necessary discovery and provide

 6 expert witnesses with sufficient time to review and consider all of the information provided in discovery.

 7         9.       This is the parties’ first stipulation to amend the Case Management Order.

 8         Dated this 1st day of September, 2021.

 9                                                       DAVID A. HUBBERT
                                                         Acting Assistant Attorney General
10
                                                         /s/ Amy Matchison
11                                                       AMY MATCHISON (CA SBN 217022)
12                                                       Trial Attorney, Tax Division
                                                         United States Department of Justice
13

14         Dated this 1st day of September, 2021.
15                                                       SIDEMAN & BANCROFT LLP
16                                                       /s/ Jay R. Weill
17                                                       JAY R. WEILL
                                                         One Embarcadero Center, Twenty-Second Floor
18                                                       San Francisco, California 94111-3711
                                                         Telephone: (415) 392-1960
19                                                       Email: jweill@sideman.com
20
                                                         Attorney for Defendants Francis Burga and Francis
21                                                       Burga as the Administrator of the Estate of
                                                         Margelus Burga
22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 5:19-CV-03246-EJD              3
             Case 5:19-cv-03246-EJD Document 14 Filed 09/01/21 Page 4 of 4




 1                                                  ORDER

 2         The STIPULATION TO AMEND CASE MANAGEMENT ORDER is approved and the Case

 3 Management Order for this case is amended to extend the time in which to complete discovery, to

 4 modify the expert witness deadlines, and to continue all corresponding deadlines, including the

 5 dispositive motion deadline and trial related dates accordingly. Specifically:

 6   EVENT                                                 DEADLINE
     Joint Trial Setting Conference Statement              February 21, 2022
 7   Trial Setting Conference                              11:00 a.m. on March 3, 2022
 8   Fact Discovery Cutoff                                 April 1, 2022
     Designation of Opening Experts with Reports           April 29, 2022
 9   Designation of Rebuttal Experts with Reports          May 27, 2022
     Expert Discovery Cutoff                               July 29, 2022
10   Deadline for Filing Dispositive Motions               August 26, 2022
11   Hearing on Anticipated Dispositive Motion(s)          9:00 a.m. on October 6, 2022

12
           IT IS SO ORDERED.
13
                                         Dated this __ day of September, 2021
14

15

16                                       __________________________
                                         EDWARD J. DAVILA
17                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO AMEND CASE MANAGEMENT ORDER
     CASE NO. 5:19-CV-03246-EJD              4
